                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   July 26, 2019
                      IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                      FO R TH E SO U TH ER N D ISTR IC T O F TE XA S
                                 H O U ST O N D IVISIO N

FO REST PEN TON ,JR .,
(TDCJ-CID #1929674)
              Petitioner,

V S.                                             CIVIL A CTION N O .11-18-2262

LORIE D AV IS,

              Respondent.


                             M EM O R AN DU M A ND O PINIO N



       Petitioner,ForestPenton,lr.,seekshabeascorpusreliefunder28U.S.C.j2254,challenging
aconviction in the 185th JudicialDistrictCourtofH arrisCounty,Texas.Respondentfiled am otion

forsummaryjudgment,(DocketEntryNo.16),andcopiesofthestatecourtrecord.Pentonhasfiled
hisresponse.(DocketEntryNo.18).ThethreshholdissueiswhetherthisCoul'
                                                                  tshouldgrantthe
respondent'smotionforsummaryjudgment.
       Background

       AjuryfoundPentonguiltyofthefelonyoffenseofpossessionofmethamphetamine.(Cause
Numberl384434).OnMay 15,2014,thecourtsentencedPentontothirty-twoyearsimprisomnent.
The Fourteenth CourtofAppealsofTexasaffinned Penton'sconviction on M arch 22,2016.The

TexasCourtofCrim inalA ppealsre/ sedpenton'spetitionfordiscretional review onluly27,2016.

Penton filed an application forstate habeas corpusreliefon July 13,2017,w hich the Texas Court




O :hItA O hVD G h2018h18-2262.d01.m 7d
ofCriminalAppealsdenied withoutwritten order,on findingsofthetrialcourt, w ithouta hearing

on M ay 2,2018. Exparte Penton,A pplication N o.87,503-02 atcover.

       On June 28,20l8,thisCourtreceived Penton'sfederalpetition. Penton contendsthathis

conviction isvoid forthe follow ing reasons:

(1)    HisFourthAmendmentrightwasviolatedbecausetherewasinsufficientevidencetoshow
that1aw enforcem enthad probable cause to stop hisnephew 's vehicle'
                                                                   ,

(2)    Thepolicestoppedhisnephew'svehiclewithoutprobablecauseandconductedanillegal
search and seizure,violating hisFourth Am endmentright;

       Trialattorney,RandallJ.A yers,rendered ineffective assistance by failing to fully address,

argue,and preservehisclaim ofan illegalsearch and seizure;and

       Hisrighttodueprocesswasviolatedduringthestatehabeasproceedingsàecausethehabeas

courtcreatednew factualfindingsthatsupplantedthoseofthetrialjudge.
(DocketEntryNo.1,PetitionforW ritofHabeasCorpus,pp.6-7).
II.    The Applicable L egalStandards

       ThisCourtreviews Penton's petition forwritofhabeas corpusunderthe federalhabeas

statutes,asamendedbytheAntiterrorism andEffectiveDeathPenaltyActof1996(AEDPA).28
U.S.C.j2254;Woodsv.Cockvell,307F.3d353,356(5thCir.2002);Noblesv.Johnson,127F.3d
409,413(5thCir.1997),citingfindhv.M urphy,521U.S.320 (1997).
       Sections2254(d)(1)and(2)ofAEDPA setoutthestandardsofreview forquestionsoffact,
questionsoflaw,andmixedquestionsoffactandlaw thatresultin anadjudicationonthemerits.
Anadjudicationonthemeritsisisaterm ofal'tthatreferstowhetheracourt'sdispositionofthecase
issubstantive,asopposedtoprocedural.''M illerv.Johnson,200F.3d274,281(5thCir.2000).A

O :yM OyVD G h2018h18-2262.d01.w pd
state-courtdeterm ination ofquestionsoflaw andmixed questionsoflaw andfactisreviewedunder

28 U.S.C.j 2254(d)(1) and receives deference unless itt'was contrary to,or involved an
unreasonableapplication ofclearly establishedFederallaw,asdeterm inedbytheSupremeCourtof

theUnited States.''Hillv.Johnson,210F.3d481,485(5th Cir.2000).A state-courtdecisionis
k%contraryto''SupremeCourtprecedentif:(l)thestatecourt'sconclusionis'koppositetothatreached

by gthe Supreme Courtlon a question oflaw''or(2)the Csstate courtconfrontsfactsthatare
m aterially indistinguishable from a relevantSuprem e Courtprecedent''and anives atan opposite

result. Williamsv.Taylor,120 S.Ct.1495(2000).A statecourtunreasonably appliesSupreme
Courtprecedentifitunreasonably applies the correctlegalrule to the facts ofa particularcase,or

itddunreasonablyextendsalegalprinciplefrom gsupremeCourt)precedenttoanew contextwhere
itshould notapply orunreasonably refusesto extend thatprinciple to a new contextwhere itshould

apply.''1d.at1495.Questionsoffactfoundbythestatecourtarettpresumedtobecorrect...and
(receive)deference...unlessitSwasbasedonanunreasonabledetermination ofthefactsin light
oftheevidencepresentedintheStatecoul'tproceeding.'''Hill,210F.3dat485(quoting28U.S.C.
j2254(d)(2)).
       A statecourt'sfactualfindingsareentitledtodeferenceonfederalhabeascorpusreview and

arepresumedcorrectundersection2254(e)(1)unlessthepetitionerrebutsthosefindingswithççclear
andconvincingevidence.''Garciav.Quarterman,454F.3d441,444(5thCir.2006)(citingHughes
v.Dretke,412F.3d 582,589(5th Cir.2005)and28U.S.C.j2254(e)(1)).Thisdeferenceextends
notonly to express findings offact,butto the im plicitfindings ofthe state courtasw ell. G arcia,

454F.3dat444-45(citingSummersv.Dretke,431F.3d 861,876(5thCir.2005);Youngv.Dretke,
356F.3d616,629(5th Cir.2004)).

O :hRAO W DG Q OI8hI8-2262.d01.m 7d
       W hile,tlralsageneralprinciple,Rule56oftheFederalRulesofCivilProcedure,relatingto
summaryjudgment,applieswith equalforce in the contextofhabeascorpuscases,''Clark v.
Johnson,202F.3d760,764(5thCir.),cert.denieJ 531U.S.831(2000),theruleappliesonlytothe
extentthatitdoesnotconflictwith thehabeasrules. Section 2254(e)(1)- which mandatesthat
findingsoffactm adebyastatecourtareClpresumedto becorrect''- overridestheordinaryrulethat,

inasummaryjudgmentproceeding,a1ldisputedfactsmustbeconstruedinthelightmostfavorable
tothenonmovingparty.UnlessthepetitionercanSkrebutg)thepresumptionofcorrectnessbyclear
and convincing evidence''asto the state court'stindingsoffact,those tindingsm ustbeaccepted as

correct.Smithv.Cockrell,311F.3d661,668(5thCir.2002).
       Penton isproceeding pro se.A pro sehabeaspetition isconstrued liberallyandnotheld to

the same stringentand rigorousstandardsaspleadingsfiled by lawyers. See M artin v.M axey,98

F.3d844,847n.4(5thCir.1996);Guidrozv.Lynaugh,852F.2d832,834(5thCir.1988);Woodall
v.Foti,648F.2d268,271(5thCir.UnitA June1981).ThisCourtbroadlyintepretsPenton'sstate
andfederalhabeaspetitions.Bledsuev.Johnson,188F.3d250,255(5thCir.1999).
111.   Statem entofFacts

       The appellate coul'
                         tsum m arized the evidence attrialasfollow s:

              A ppellantw asapassengerin hisnephew 'scarw hen D eputy M ichael
              Santos noticed the traffic light turn yellow and the car attem ptto
              speed through the light.The lighttunw d red before the car pasked
              underneath it.D eputy Santos initiated a traffic stop and approached
              appellant while his partner approached the driver.D eputy Santos
              testified that as he approached the car,appellant began to squirm
              around, so he restrained appellant using handcuffs and placed
              appellantin theback ofapatrolcar.Deputy Santosrecovered two
              baggies containing a crystal-like substance from the car,and as he
              w as placing the baggies in the patrolcar,appellant stated that fhe
              ûkstuff'belonged to him ,notto his nephew .


O :yllA OW D Gh2018ï18-2262.d01.wpd
               Appellantwascharged by indictmentwith possessionw ith intentto
               deliver m etham phetam ine w eighing m ore than fourgram s and less
               than tw o hundred gram s.The indictm entincluded tw o enhancem ent
               paragraphs, each alleging a prior felony conviction. Appellant
               pleaded, tdnot guilty,''to the charge but pleaded Cttrue'' to the
               enhancement paragraphs. Appellant filed a motion to suppress
               evidence ofhis oralstatements to police oftk ers.The trialcourt
               denied themotion to suppress.Thejury convicted appellantofthe
               lesser-included offense of possession of m ethmnphetnm ine and
               assessed punishmentatthirty-two years'confinem ent.

Pentonv.State,No.14-14-00406-CR,489S.W .3d578(Tex.App.--Houston (14thDist.l2016,
pet.ref'd).
lV.     The C laim s Based on a Violation ofthe Fourth A m endm ent

        (Grounds1& 2)
        ln hisfirstground forfederalhabeasrelief,Penton arguesthatnothing in Texaslaw indicates

thatitisa traftic violation ifa vehicle entersan intersection w hile atraffic lightissignaling yellow ,

butfailsto cleartheintersection before the lighttunzsto red. Since thisisnota traffic violation,

officerslackedanyCûprobablecause''topullthevehicleoverforatrafficstop.(DocketEntryNo.
4,p.5).
        In his second ground,Penton argues thatprobable cause did not existto supportthe

wanuntlesssearchandseizureofthevehicleinwhichhewasapassenger.(DocketEntryNo.4,pp.
6-8).
        The United StatesSupreme Courthassignificantly narrowed the scope offederalhabeas

review ofFourth A m endm entclaim s based on principlesof com ity and respectforthe finality of

statecourtjudgments.InStonev.Powell,428U.S.465(1976),theSupremeCourtstated:islW lhere
theStat:hasprovided an opportunityforfulland fairlitigation ofaFourth Am endm entclaim ,astate



O :yM O hV DG h2018h18-2262.d01.N d
prisonermay notbegrantedfederalhabeascorpusreliefon the ground thatevidenceobtained in an

unconstitutionalsearch or seizure wasintroducèd athistrial.''1d.,428 U.S.at494. The barto

federalhabeasreliefsetforth in Stone v.Powellapplies even ifthepetitionerhasfailed to avail

himselfofthestatecourtprocessesinplacetochallengeanunlawfulsearchand seizure.Seelanecka

v.Cockrell,301F.3d316,320(5thCir.2002).Theiopportunityforfullandfairlitigation'means
justthat:$an opportunity.'Caverv.Alabama,577 F.2d 1188,1192 (5th Cir.1978). Ifastate
provides the processes whereby a defendant can obtain full and fair litigation of a Fourth

Am endm entclaim ,Stone v.Powellbarsfederalhabeascorpusconsideration ofthatclaim whether

ornotthe defendantem ploysthoseprocesses.

       Penton had am ple opportunity to raise a Fourth Am endm ent claim during pre-trial

proceedingsbeforethestatetrialcourt.Thetrialcourtconducted asuppression hearingon M ay 13,

      (Reporter'sRecord,Vol.111,pp.1-72).TheStateofTexasprovidedanopportunityforfull
and fair litigation ofpetitioner'sFourth A m endm entclaim ofan illegalarrestboth atthe trialand

habeasreview levels. Consequently,even ifthere w ere som e unspecified evidence resulting from

an illegalarrest,thisground alleginga Fourth Am endmentviolation isbarred from federalhabeas

collateralreviiw byStonev.Powelland isdenied.

V.     The C laim of IneffectiveA ssistance ofTrialCounsel

       (Ground 3)
       Penton contendsthathistrialattorney rendered ineffediveassistancebyfailingtoproperly

address,argue,and preserve his claim thatthe traffic stop w asillegal. H e contendsthatthere w as

analmostabsoluteabsenceoftrueadvocacyduringthesuppressionhearing.(DocketEntryNo.4,
p.14).

O :yM O yV DG y2018ï18-2262.d01.N d
       To establish an ineffective assistance of counselclaim ,a petitionerm ust show thathis

counsel'sperformancewasdeticientandthathewasactuallyprejudicedasaresult.Stricklandv.
Washington,466U.S.668,68(1984).W hethercounsel'sperfonnancewasdeficientisdetermined
byanobjectivestandardofreasonableness.Kitchensv.Johnson,190F.3d698,701(5thCir.1999).
ççgslcrutiny ofcounsel'sperformancemustbehighly deferential.''Strickland,466 U.S.at689.
ksgcjounselis strongly presumed to have rendered adequate assistance and to have made a11
significantdecisionsintheexerciseofreasonableprofessionaljudgment.''1d.at690.iélsltrategic
choicesm ade afterthorough investigation oflaw and factsrelevantto plausibleoptionsarevirtually

unchallengeable.''1d.at 690-91;see also United States v.Jones,287 F.3d 325, 331 (5th
Cir.ltstlnformed strategicdecisionsofcounselaregivenaheavymeasureofdeferenceandshould
notbesecondguessed,''),cert.denied,537U.S.1018(2002);Lockettv.Anderson,230F.3d695,
714(5thCir.2000)(Stricklandrequiresdeferencetocounsel'sçkinformedstrategicchoices'').$ûSo
long ascounselmade an adequate investigation,any strategic decisions made asa resultofthat

investigationfallwithinthewiderangeofobjectivelyreasonableprofessionalassistance.''Smithv.
Cockrell,311F.3d661,668(5thCir.2002)(internalquotation marksandcitationomitted).
       $(A conscious and informed decision on trialtactics and strategy cannotbe the basis for

constitutionally ineffective assistanceofcounselunlessitisso i1lchosen thatitperm eatesthe entire

trial with obvious unfainw ss.'' Jones,287 F.3d at 331. To overcom e the deference given to

inform ed strategic decisions,a petitioner m ust show that his counsel tûblundered through trial,

attem pted to puton an unsupported defense,abandoned atrialtactic,failed to pursue a reasonable

alternativecourse,orsun-enderedhisclient.''1d.;seealsoM oorev.Johnson,194F.3d586,615(5th
Cir.1999)(çûstricklanddocsnotrequiredeferencetothosedecisionsofcounselthat,viewedinlight

O 2hItA OhV D Gy20l8h18-2262.d01.m 7d
ofthe factsknown atthe time ofthe purported decision,do notserve any conceivable strategic

Purpose.'').
       Even ifapetitionerestablishesthathiscounsel'sperform ancewasdeficient,hem ustalso

cstablishthatdtprejudicecausedbythedeficiency issuchthalthereisareasonableprobabilitythat
theresultoftheproceedingswouldhavebeendifferent.''dtzns't??pv.Johnson,126F.3d716,721(5th
Cir.1997).A petitionermustshow thattheprejudicemadethetrialoutcometkfundamentallyunfair
orunreliable.''1d.(quotingLockhartv.Fretwell,506U.S.364(1993:.
       The state habeas courtfound thatthe affidavit of A yers w as credible and that,::23.The

totality ofrepresentation was sufficientto afford Applicanta reasonably effective assistance of

counselintrial.''(DocketEntryNo.17-37,p.51).
       U nderA ED PA ,thiscourt m ustgiveproperdeference to the state court'sdeterm ination that

trialcounselrenderedeffectiveassistance.SeeLaddv.Cockrell,311F.3d349,351(5thCir.2002).
Because the state coul'
                      t properly identified Strickland as the governing legal principle, the

tlunreasonable application''prong ofsection 2254(d)(1)providesthe standard thatgovernsthis
court'sreview ofthe state court'sdecision on Penton'sineffectivecounselclaim s.Bellv.Cone,535

U.S.685,694-695 (2002). ThisCourt mustdeterminewhetherthestatecourt'sapplicationof
Stricklandwasobjectivelyunreasonable.1d.;Nealv.Puckett,286F.3d230,236(5thCir.2002)(en
banc),cert.denied,537U.S.l104(2003).Undersection 2254(d)(1),çlgwlehavenoauthorityto
granthabeascorpusreliefsimplybecauseweconclude,in ourindependentjudgment,thatastate
suprem ecourt'sapplication ofStrickland iserroneousorincorrect.'' Catalan v.Cockrell,315 F.3d

491,493 (5th Cir.2002)(quotingNeal,286 F.3d at236). ûs-
                                                      f'he federal-habeasschemeleaves
primary responsibility with the state courts for these judgments,and authorizes federal-court

O :yItA O hV DG hZOI8h18-2262.d01.w 17d
interventiononlywhenastatecourtdecisionisobjectivelyunreasonable.''Woodfordv.Visciotti,537
U.S.19,27(2002).
      In hisaffidavitto thestatehabeascourt,counselstated:

             M y nam e isRandallJ.A yers.1am an attorney licensed in the State
             of Texas,and m y Bar Card N um ber is 01465950. The follow ing
             statem ent is based upon a review of m y case file as w ell as the
             reporter'srecord regarding thism atter:
             On April19,2013,the 185th D istrictCourtofH arrisCounty,Texas,
             appointed m e to represent M r. Forest Penton, Jr. in Cause N o.
             1384434inwhich hewasindicted fortheoffenseofPossession with
             IntenttoDeliveraControlled Substance.IcontinuedtorepresentM r.
             Penton from April19,013,untilM ay 15,2014,whenM r.Pentonwas
             foundguiltyafterajurytrial.
             AsM r.Penton'scasewasconcludedoverthreeand ahalfyearsago,
             and aslhavehandled numerouscasesandtrialssincethen,lactually
             have very little presentm em ory ofM r.Penton'scase orhistrial,and
             the information contained herein isbasedon m yreview ofmy notes
             and otherdocum entscontained in m y case file regarding thism atter,
             aswellasm yreview oftheofficialcourtreporter'srecord from M r.
             Penton's trial,w hich retlectthe follow ing:
             M r.Penton w as charged w ith possession w ith intent to deliver a
             quantityofmethamphetaninethatwasfoundinsideacarinwhichM r.
             Penton wasapassenger.A spartofthe discovery process,lrequested
             and received a copy of the police incident report,in which the
             arresting officer indicated that the car was stopped for a traffic
             violation afterthe officerobserved thatithad Stfailedto stop atthered
             light at lnterstate 10 and Sheldon ...'', and that after the
             m etham phetam ine w as subsequently discovered inside the car,M r.
             Penton m ade an oral statem ent at the scene to the effect that fhe
             m etham phetam inebelonged to him .1filed a m otion to suppressthis
             alleged incrim inating oral statem entby M r.Penton,w hich m otion
             wasdenied by thetrialcourtaflera hearing outsidethepresence of
             thejuryatwhichboththearrestingofficerandM r.Pentontestified.
             A t the suppression hearing, the arresting officer testitied that the
             reason hestopped the carw asthatdtthe lightturned yellow andthecar
             tried tospeedthrough thelightanddidn'tm akeit;ran thered lighf',
             and that the traffic light w as kschanging from yellow to red - they
             didn'tm ake it.''
             W hile I w as certainly aw are atthe tim e of the suppression hearing
             thatthere w ould be an issue w ith the validity ofa traffic violation if


O :yRAO hV DG ï2018hl8-2262.d01.w pd           9
             the car adually entered the intersedion while the lightwas siill
             yellow,my notesand therecordclearlyindicatethatldidnotpursue
             a m ore detailed line of questioning w ith the arresting officer
             regardingthatspecificissue,andfurtherdid notraise,develop,argue
             nor preserve that specific issue for appeal.I believe that since m y
             focusw ason the suppression ofM r.Penton's alleged incrim inating
             statem entfrom theverybeginning ofthe case,and continued to beso
             at the hearing,l sim ply failed to realize thatthe arresting oftk er's
             testim ony arguably raised the factual issue of w hether or not the
             traffic light w as actually still yellow when the car entered the
             intersection,thusraisingtheseparatelegalissueofthevalidity ofthe
             traftic stop.
             In response to the specific questions ofthe Honorable Couriof
             Crim inalA ppeals aspropounded in theirorderin thism atter,1state
             thatIdid notconsiderarguing thatthe traffic lightw asyellow when
             the vehicle in w hich M r. Penton w as a passenger entered the
             intersection,thatno traffic violation had actually occurred,northat
             theofficersthereforelacked reasonablesuspicion,andthusprobable
             cause,to conductthe traffic stop.

(DocketEntryNo.17-37,pp.35-37).
      The state habeas courtfound:

                    The CourtofCrim inalAppealsissued arem and N ovem ber 8,
                    2017 to addressthe issue ofw hethertrialcounselconsidered
                    arguing the traftk lightwasyellow w hen the vehicle entered
                    theintersection,thatno trafficviolation had occurred and that
                    officers lacked reasonable suspicion forthe stop.

             8.     OnD ecem ber12,2017thecourtorderedtrialcounselR andall
                    Ayersto filean affidavitaddressingtheissueson rem and.

             9.      On Decem ber 18,2017,RandallAyers filed an affidaviton
                     rem and.

             10.     The court finds the affidavit of Randall J. Ayerstobe
                     credible.

                     Ayers has very little m em ory of the case, and bases his
                     affidaviton the information in his case file.Ajhdavitof
                     RandallJ Ayers at l-2.



O :hR AOW D Gh2018h18-2262.d01.m )d
            12.   AyerswasawaretheoffensereportstatedthevehicleCtfailed
                  tostopattheredlightatInterstate10andSheldon''.Ay davit
                  ofRandallJ Ayersat2.
            13.   Ayers filed his m otion to suppressregarding an alleged
                   incriminatingoralstatementmadebyApplicant.Aihdavitof
                  RandallJ Ayers at2.

            14.   Ayers w as aw are of the possibility thatan issue w ith the
                  traffic stop m ay arise ifthe carhad entered the intersection
                   whilethelightwasstillyellow.AffidavitofRandallJ Ayers
                   at3.

            15. Ayersg's)focusduringthehearingwasontheincriminating
                statementmadebyApplicant.Ay davitofRandall.lAyersat
                   3.

            16. Ayersl's)focuswasnotonthepotentialfactualissueraised
                byDeputySantos'phrasing.AfhdavitofRandallJ Ayersat
                   3.

            17.   A yers does not recall his specific thoughtprocess and
                  believesthatbecausehisfocusw asonApplicant'sstatem ents
                  he did notconsiderarguing thatthe traffic lightw as actuqlly
                  yellow , that no violation occurred, or that oftk ers lacked
                   reasonablesuspiciontostopthevehicle.Ay davitofRandall
                  J Ayers at3.

                   Deputy Santos testified during the suppression hearing that
                   thekdlightturnedyellow andthecartriedto speed throughthe
                   lightanddidn'tmakeit;rantheredlight(111R.R.at7).57And
                   the lightw asûschanging from yellow to red -they didn'tm ake
                   it''.Ay davitofRandallJ Ayersat2-3.
            19. A yers cross-exam ined deputy Santos during the suppression
                 hearing which included the follow ing exchange:

                   Q.Assoonasyousaw it,itbasicallyrolledastoplight?
                   A .Itdid.

                   Q.W entthrough aredlight?


O :hM OhVD Gh2018h18-2262.d01.N d
                   A.Changing from yellow to red.They didn'tmakeit.(111
                   R.R.23).
                   During trial,Deputy Santostestified:St-l-he cartried to beata
                   red light--tried to beatthatwasturning yellow,didn'tbeat
                   thelightandranaredlight.''(IV R.R.20).
                   The offense reportstatesthatthe vehicle Ssfailed to stop atthe
                                      5'WritExhibitAlj/Offensereportblcl3-
                   redlight.''SeeState:                 -

                   5076.

                   The courtfinds that itis apparentbased on a reading of the
                   offense report and the reporter's record from both the
                   suppression hearing and trialthatthe vehicle A pplicantw as
                   in attem pted to accelerate in order to enter the intersection
                   while the lightwasyellow,butfailed to do so,and instead
                   entered the intersection while the light was red,creating
                   probable cause forthe traftic stop.

            23.    The totality of representation w as sufficient to afford
                   Applicantareasonably effective assistanceofcounselin trial.

                   A pplicantfailsto show Ayer'sfailure to argue there w as no
                   traffic code violation w as harm ful.

            25.    Applicantfailstoshow counsel'srepresentationfellbelow an
                   objectivestandardofreasonablenessinanywayandthat,but
                   for counsel's alleged deficiencies, there is a reasonable
                   probablyrsic)thattheresultofthe proceeding would have
                   been different.

            26.    Applicantfails to show thathis conviction w as im properly
                   obtained.

(DocketEntryNo.17-37,pp.48-51).
      The state habeascourtconcluded:

                  Applieant fails to show a reasonable probability that,but for
            counsel's om ission of an argum ent, the result of the proceeding
            w ould have been different.Strickland v.W ashington,466 U .S.668,
            694(1984).


O :àM OïVD Gï2018ï18-2262.d01.N d
                     ln reviewing trial counsel's condud ,there is a strong
             presum ption thatthe attorney'sactionsw erereasonable and based on
              sound trialstrategy.Jackson v.State,877 5.W .2d 768,771(Tex.
              Crim.App.1994).
              3.    Reasonably effective assistance does notrequire error-free
             cotmsel,or eounselwhose competenc,y is judged by hindsight.
             Mercadov.State,6155.W .2d225,228(Tex.Crim.App.l981).
              4. Courts w ill not ûtsecond-guess through hindsight''counsel's
              strategy,norw illthe factthatanotherattorney m ighthave pursued a
              differentcourse supporta finding ofineffectiveness.Blottv.State,
              5885.W .2d 588,592(Tex.Crim .App.1979).
              5. ln ahabeasproceeding,Applicantbearstheburden ofproving,
              byapreponderanceofthe evidence,thefactsthatwould entitle him
              torelief.ExparteRichardson,70S.W .3d865,870(Tex.Crim.App.
              2002).
              6. In allthings,A pplicantfailsto dem onstrate hisconvid ion w as
              im properly obtainedorthathe isbeing improperly contined.

(DocketEntryNo.17-37,pp.51-52).
      Second-guessing isnotthetestforineffective assistanceofcounsel.King v.Lynaugh,868

F.2d1400,1405(5thCir.1989).lnStrickland,466U.S.at691,theSupremeCourtexplainedthat:
              The reasonableness of counsel's actions m ay be determ ined or
              substantially intluenced bythedefendant'sow n statem entsoractions.
              Counsel's actions are usually based, quite properly, on inform ed
              strategicchoicesm adebythedefendantand oninformation supplied
              by the defendant. In particular,what investigation decisions are
              reasonable depends critically on such infonnation.

Id at691.

       Counsel'sfailureto challengethelegality ofthetraffic stop did notrenderhisrepresentation

below thatofreasonably effective assistance.




O :$M OhV D Gy2018h18-2262.d01.N d
       The state habeas coul'
                            tfound the facts stated in trial counsel's aftidavitto be true and

concluded that Penton had reeeived reasonably effedive assistance of counsel. The Court of

CriminalAppeals expressly based its denialofhabeasreliefon this finding. These credibility

determinationsare entitled to apresumption ofcorrectness.28 U.S.C.j 2254(e)(1);M oore v.
Johnson,194 F.3d 586,604 (5th Cir.1999)(op.on reh'g). Penton hasnotproducedclearand
convincingevidenceto rebutthistinding.

       Thestatecourt'sdecision asto the effectiveassistance ofcounselreasonablyappliedthe1aw

to the facts,consistentw ith clearly established federallaw .Penton hasnotshown a basisforthe

reliefheseeks.28U.S.C.j2254(d)(1).
V I.   The C laim sBased on Errorsin the State H abeas Proceedings

       (Ground 4)
       PentonassertsthatJudgeW ilkersonpresidedoverthetrialandthesuppressionhearing,while

JudgeBrownpresided overthe habeascourt.Penton assertsthatthepositioning ofthevehicle when

thelightchanged from yellow to red iscentraltohisargum entthathisconviction isillegal.Penton

explainsthatJudge W ilkerson's findingsplace the car in the intersection w hen the lightchanged

from yellow to red. This supports each of Penton's claim s. Penton statesthatJudge Brow n,the

habeasjudge,made anew factualfindingregarding the position ofthecar. Although shewas
requested to hold an evidentiary hearing,shechosenotto addressthecontlictingissuesand issued

anothersetoffacts.Penton com plainsthatJudgeBrow n abused herdiscretion and violated Penton's

righttodueprocess.(DocketEntryNo.4,pp.15-21).
       The infirm ities in state habeas proceedings on habeas review that Penton alleges do not

constitutegroundsforhabeasreliefinfederalcourt.Trevinov.Johnson,168F.3dl73,180(5thCir.

O :ï1tAO W D Gà2018ï18-2262.d01.w 1)d
1999);Hallmarkv.Johnson,118F.3d1073,1080(5thCir.),cert.denie4 118S.Ct.576(1997);see
Nicholsv.Scott,69F.3d 1255,1275(5thCir.l995)($éAn attackonastatehabeasproceedingdoes
notentitle thepetitionerto habeasreliefin respectto hisconviction,asitisan attack on aproceeding

collateraltothedetentionandnotthedetentionitself'');Morrisv.Cain,l86F.3d581,585n.6(5th
Cir.1999).Pentonhasnotassertedanerrorinthestatehabeasproceedingaffectingthedeference
duethestatecourts'findingsinthehabeasproceedings.Penton hasnotshown abasisforgranting

habeasrelief.

VI1. Requestfor an Evidentiary H earing

       Pentonrequestsanevidentiaryhearinginthiscase.Section2254(e)(2)provides:
                Ifthe applicanthasfailed to develop the factualbasisofa claim in
                State court proceedings, the court shall not hold an evidentiàry
                hearing on the claim unlessthe applicantshow sthat-
                (A)theclaim relieson-
                (i)a new rule ofconstitutionallaw,maderetroactiveto caseson
                collateral review by the Suprem e Court, that w as previously
                unavailable;or
                (ii)afactualpredicatethatcouldnothavebeenpreviouslydiscovered
                through the exercise ofdue diligence'
                                                    ,and

                (B)thefactsunderlyingtheclaim wouldbesufticienttoestablishby
                clear and convincing evidence thatbut for constitutionalerror,no
                reasonable factfinder w ould have found the applicantguilty of the
                underlying offense.



       The decision w hether to conduct an evidentiary hearing is com m itted to this Court's

discretion.SeeWilliamsv.Taylor,529U.S.420,436 (2000)(statingthatitwasCtcongress'intent
to avoid unneeded evidentiary hearings in federal habeas com us''proceedingsl;Conner v.




O :yR AOhV D Gy2018h18-2262.d01.w pd           15
Quarterman,477F.3d287,293(5thCir.2007)(citingRobertsv.Dretke,381F.3d491,497(5thCir.
2004)(citationomittedl);McDonaldv.Johnson,139F.3d 1056,1060(5thCir.1998).
       W herethere isa factualdisputethat,ifresolved in the petitioner'sfavor,wouldentitlehim

torelief,and the statehasnotaffordedthepetitionerafulland fairhearing,afederalhabeascorpus

petitionerisentitledtoanevidentiaryhearing.Clarkv.Johnson,202F.3d760,7(6(5thCir.2000);

Perillov.Johnson,79F.3d441,444 (5th Cir.1996). However,apetitionerisnotentitled to an
evidentiary hearing (tif his claim s are m erely conclusory allegations unsupported by specitics or

contentionsthatin the face ofthe record are wholly incredible.''Young v.H erring,938 F.2d 543,

559(5th Cir.1991).ûûlfitappearsthatanevidentiaryhearingisnotrequired,thejudgeshallmake
suchdispositionofthepetitionasjusticeshallrequire.''Rule8oftheRulesGoverningSection2254
Cases.

         This Courthas been able to resolve a11issuesraised in thiscase based on the pleadingsand

state-courtrecords.Asalready discussed,thefactsand claimsPenton seekstodevelop lack merit.

Penton has failed to provide a factual basis for granting an evidentiary hearing. This Court

determ inesthatan evidentiary hearing isnotrequired because there are no relevantfactualdisputes

thatw ould require developm entin orderto assessthe claim s.Robinson v.Johnson,151 F.3d 256,

268(5thCir.1998),ccr/.denied,526U.S.1100(1999).Penton'smotionforevidentiaryhearing,
(DocketEntryNo.19),isDENIED.
V lIl. C onclusion

         Respondent's Motion for Summary Judgment,(DocketEntry No.16),is GRANTED.
Penton's petition for a w rit ofhabeas corpus is DEN IED . This case is D ISM ISSED . Penton's

motion foran evidentiary hearing,(DocketEntry No.19),and motion fortheappointmentof

O :yR AO hV DGy2018h18-2262.d01.w pd            16
counsel,(DocketEntry No.21),are DENIED asmoot. Any remaining pending motions are
DEN IED asm oot.

       The Suprem e Courthasstated thatthe show ing necessary fora Certitlcate ofAppealability

isa substantialshow ing ofthedenialofa constitutionalright.H ernandezv.Johnson,213 F.3d 243,

248(5thCir.2000)(citingSlackv.M cDaniel,529U.S.473,483-84(2000)).Underthatstandard,
anapplicantm akesasubstantialshowingwhenhedem onstratesthathisapplication involvesissues

thataredebatableamongjuristsofreason,thatanothercourtcouldresolvetheissuesdifferently,or
that the issues are suitable enough to deserve encouragem ent to proceed further. See Clark v.

Johnson,202 F.3d 760,763 (5th Cir.2000). W here a districtcourthasrejected aprisoner's
constitutionalclaimsonthemerits,theapplicantmustdemonstratethatreasonablejuristswouldtind
thedistrictcourt'sassessm entoftheconstitutionalclaim sdebatableorwrong.Slack,529U.S.484.

       This Court denies Penton's petition after careful consideration of the m erits of his

constitutionalclaim s.ThiscourtdeniesaC OA because Penton hasnotm ade the necessary showing

forissuance. A ccordingly,a certificate ofappealability isD EN IED .

       SIG N ED atH ouston,Texas,on                            ,2019.




                                            VAN ESSA D .G ILM O RE
                                            UN ITED STA TES DISTRICT JU D GE




O :h1tA OW DGh2018h18-2262.d01.w pd           17
